DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed February 17, 2022.  Claims 1-3, 6-9, 12-13, 15, and 19-22 are pending in this case. Claims 1 and 15 are currently amended.  Claims 4, 5, 10, 11, 14, and 16-18 were previously canceled.  
Response to Arguments
Applicant argues, regarding claims 1 and 15, as currently amended, that nothing in the cited references teaches, discloses, or suggests obtaining, by the remotely accessible server, a raw account identifier comprising a first set of digits, the raw account identifier being a partial account identifier that has fewer digits than a complete account identifier, the partial account identifier having exactly fifteen digits and the complete account identifier having exactly sixteen digits.
Examiner respectfully disagrees.
Hurry discloses obtaining, by the remotely accessible server, a raw account identifier comprising a first set of digits (fig.1, par 40) the raw account identifier being a partial account identifier that has fewer digits than a complete account identifier, the partial account identifier having exactly fifteen digits and the complete account identifier having exactly sixteen digits.  (par 34 “the account identifier consists of 16 decimal digits”, par 44 “The obfuscated middle portion is used to replace the middle portion of the account identifier (step 204). In some embodiments, because the new obfuscated middle portion changes a prior checksum calculation (e.g., a Luhn check), a new check digit is determined. In some embodiments, one of the middle digits is cycled from a value of 0-9 until the checksum is validated (step 206)
Applicant argues, regarding claims 1 and 15, as currently amended, that nothing in the cited references teaches, discloses, or suggests wherein the processed account identifier is specific to the financial transaction with the transaction amount.
Examiner respectfully disagrees.
Hurry teaches wherein the processed account identifier is specific to the financial transaction with the transaction amount. (par 46 “transaction-specific cryptogram”, 73 “authorization request message (which may include a transaction amount, merchant category code, etc.) to the issuer 120 via the acquirer 116 and the payment processing network 118. Once the authorization request is received by the issuer 120, the issuer's server 122 (which can serve as the previously described “host”) can retrieve information from the database 124 to determine the original account identifier using the received obfuscated account identifier”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-13, 15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurry et al (US 2009/0030845) in view of Powell (US 8,290,876) and in view of Toomer et al (US 2009/0210308), and further in view of Carney (US 6,181,814).
Regarding claims 1 and 15 –
Hurry discloses obtaining, by the remotely accessible server, a raw account identifier comprising a first set of digits (fig.1, par 40) the raw account identifier being a partial account identifier that has fewer digits than a complete account identifier, the partial account identifier having exactly fifteen digits and the complete account identifier having exactly sixteen digits.  (par 34 “the account identifier consists of 16 decimal digits”, par 44 “The obfuscated middle portion is used to replace the middle portion of the account identifier (step 204). In some embodiments, because the new obfuscated middle portion changes a prior checksum calculation (e.g., a Luhn check), a new check digit is determined. In some embodiments, one of the middle digits is cycled from a value of 0-9 until the checksum is validated (step 206).”)
performing, by the remotely accessible server, a Luhn modulus 10 check digit calculation on the third set of digits formed by adding the second set of digits to the first set of digits to yield a check digit; (fig.2, par 44)
generating, by the remotely accessible server, a processed account identifier comprising a fourth set of digits, the fourth set of digits formed at least in part by incorporating the check digit into the first set of digits, the processed account identifier being the complete account identifier, wherein the fourth set of digits has more digits than the first set of digits and the fourth set of digits is different from the third set of digits (fig.2, par 44), wherein the processed account identifier is specific to the financial transaction with the transaction amount (par 46, 73); 
receiving, by the remotely accessible server, the processed account identifier and the transaction amount associated with a financial transaction from an acquiring entity or banking switch in communication with the merchant; (par 45, fig. 2)
disjoining, by the remotely accessible server, the check digit from the received processed account identifier to yield a disjoined raw account identifier and a disjoined check digit; (par 58-60, par 45, fig. 2)

Hurry does not specifically teach padding, by the remotely accessible server, the raw account identifier with the transaction amount comprising a second set of digits, the padding including adding the second set of digits to the first set of digits to form a third set of digits having more digits than the number of in the complete account identifier.
However, Hurry teaches padding the raw account identifier.  (fig.2, par 44)
Powell teaches padding, by the remotely accessible server, the raw account identifier with the transaction amount comprising a second set of digits, the padding including adding the second set of digits to the first set of digits to form a third set of digits having more digits than the number of in the complete account identifier. (col 6 ln 4-29).
Hurry does not specifically teach padding, by the remotely accessible server, the disjoined raw account identifier with the transaction amount.
However, Hurry does teach padding, by the remotely accessible server, the raw account identifier.  (fig.2, par 44, par 45, fig. 2)
Powell teaches padding, by the remotely accessible server, an identifier with the representation of the transaction amount. (col 6 ln 4-29)
It would be obvious to one of ordinary skill in the art to combine Hurry and Powell in order to obtain greater security for financial transactions by adding additional layers of padding to an account identifier and making the said account identifier more difficult to recognize by third parties.
Hurry does not teach receiving, by the remotely accessible server, a request for payment credentials for use in conducting a financial transaction, the request originating from a requesting entity and associated with a transaction amount.
Toomer teaches receiving, by the remotely accessible server, a request for payment credentials for use in conducting a financial transaction, the request originating from a requesting entity and associated with a transaction amount. (fig.4, par 58, 49, 54).
Hurry does not specifically teach providing, by the remotely accessible server, the processed account identifier to an electronic communications device of a consumer for use in conducting the financial transaction, which conducts a payment transaction by sending the processed account identifier to a merchant.
Toomer teaches providing, by the remotely accessible server, the processed account identifier to an electronic communications device of a consumer for use in conducting the financial transaction, which conducts a payment transaction by sending the processed account identifier to a merchant (par 7, 5, 39).
It would be obvious to one of ordinary skill in the art to combine Hurry and Powell with Toomer in order to safeguard against having payment credential going to the wrong entity.
Hurry does not specifically teach checking, by the remotely accessible server, whether the verification check digit matches the disjoined check digit. 
Carney teaches checking, by the remotely accessible server, whether the verification check digit matches the disjoined check digit. (col 4 ln 25 -65 )
Hurry does not specifically teach when the verification check digit does not match the disjoined check digit, denying the financial transaction.
Carney teaches when the verification check digit does not match the disjoined check digit, denying the financial transaction. (col 7 ln 35- col 8 ln 5, also col 4 ln 25 -65). 
Hurry does not specifically teach when the verification check digit matches the disjoined check digit, allowing the financial transaction to proceed.
Carney teaches when the verification check digit matches the disjoined check digit, allowing the financial transaction to proceed. (col 7 ln 35- col 8 ln 5, also col 4 ln 25 -65). 
It would be obvious to one of ordinary skill in the art to combine Hurry and Powell with Toomer and Carney in order to obtain greater security for financial transactions, via the additional checking/verifying of numbers associated with each transaction and/or each account.  In other words checking multiple things is always better than just checking one thing.
Regarding claim 2 –
Hurry teaches that the request for payment credentials is a request for single-use payment credentials. (fig 1-2, par 43).
Regarding claim 3 –
Hurry teaches that one of the raw account identifier and the processed account identifier is formatted as a Primary Account Number (PAN). (par 34)
Regarding claim 6 –
Hurry teaches that a unique seed value is used to seed the check digit calculation. (par 43, fig.1-2)
Regarding claim 7 –
Hurry teaches that the step of obtaining the raw account identifier includes generating the raw account identifier at the remotely accessible server. (par 40, fig.1)
Regarding claim 8 –
Hurry teaches that the raw account identifier represents a standard Primary Account Number (PAN) in all respects except that it is devoid of one or more check digit, and wherein the check digit is incorporated into the raw account identifier such that the processed account identifier represents a standard PAN in all respects. (par 44, fig.2)
Regarding claim 9 –
Hurry teaches that the step of incorporating the check digit into the raw account identifier to yield the processed account identifier includes appending the check digit to the raw account identifier to yield the processed account identifier formatted as a Primary Account Number (PAN). (par 44, fig.2)
Regarding claim 12 –
Hurry teaches that the step of allowing the financial transaction to proceed includes using the
raw account identifier or the processed account identifier to process the financial transaction. (par 45, fig.2).
Regarding claim 13 –
Hurry teaches that the step of allowing the financial transaction to proceed includes replacing the raw account identifier or the processed account identifier with actual payment credentials associated therewith and using the actual payment credentials to process the financial transaction. (par 45, fig.2).
Regarding claim 19 –
Toomer teaches that obtaining the raw account identifier comprises requesting the raw account identifier from a computer system different to the remotely accessible server. (fig.4, par 58, 49, 54)
Regarding claim 20 –
Hurry teaches that the raw account identifier is not utilizable to conduct the financial transaction at least in part because the first set of digits does not include a check digit. (par 40)
Regarding claim 21 –
Powell teaches padding the raw account identifier with a representation of a second transaction amount comprising a fifth set of digits, the padding including adding the fifth set of digits to the first set of digits to form a sixth set of digits, the fifth set of digits being different from the second set of digits; (col 6 ln 4-29)

generating a second processed account identifier comprising a seventh set of digits at least in part by incorporating the at least one additional check digit into the first set of digits, the seventh set of digits being different from the fourth set of digits; (col 6 ln 4-29) and
providing the second processed account identifier for use in conducting a financial transaction for the second transaction amount. (col 6 ln 4-29)
Regarding claim 22 –
Hurry teaches that the method is implemented as part of a computerized fraud detection system. (par 10)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karim (US 2010/0228669) teaches a system and method for executing a financial transaction.
Gosavi et al (US 2012/0296722) teach methods and systems to perform wireless financial transactions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685